DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, 10-13, 15-18 are pending in this application.  
	Applicant’s amendment and arguments, filed 4/7/22, have been entered and carefully considered, but are not completely persuasive.
	The two papers submitted have been reviewed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 10-13, 15-18 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be answered below.
The MPEP at MPEP 2106.03 sets forth four steps for identifying eligible subject matter at 2106.04.
With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite the abstract idea of taking sequencing data and coverage data from a set of samples, performing certain statistical processes, and estimating the copy number based on the coverage counts of the samples and reference data. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). (MPEP 2106.04(a)(2). 
	Mathematical concepts recited in claim 1 include:
“- normalizing, with a data processing unit, the coverage count associated with each sample;” (mathematical concept, of performing a normalization step such as averaging the values, or taking the mean)
“	-wherein, if a first iteration of a plurality of iterations, normalizing the coverage count associated with each sample comprises utilizing a pre-defined prior estimate of the copy-number values,” (mathematical concept of normalizing data, which removes bias)
“ 	-wherein, if not the first iteration of a plurality of iterations, normalizing the coverage count associated with each sample comprises at least determining a mean of all the coverage counts normalized to a single copy, using the copy-number values calculated in the course of a previous iteration,” (mathematical concept of calculating a mean)
“- selecting, with a data processing unit, for each sample, a set of reference samples as the samples with the closest normalized coverage count to the normalized coverage count of said sample, the number of reference samples in each subset of reference samples being a function of the total number of samples and being smaller than the total number of samples;” (mathematical concept of determining that the subset of reference samples are smaller than the set of samples, then determining which subset has the “closest normalized count” to the samples, a determination of greater than or lesser than.  Alternatively this is a mental step of comparing datasets to select data meeting a particular criteria.)
“- wherein the closest coverage pattern is selected by calculating for each sample a distance from a current sample and sorting said samples in order of increasing distance, and choosing the set of reference samples from the top of said order having the smallest distances” (mathematic concept of calculating a distance value, then sorting data from smallest to largest.)
“- for each sample, estimating the copy-number values in said sample as a function of at least the coverage counts in said sample and of at least the coverage counts in the selected set of reference samples for said sample” (a mathematical step of estimation of a value, based on the data from two other sets.)
“- 	wherein the estimate of the copy-number values is calculated over the plurality of iterations, starting with, for the first iteration of the plurality of iterations, the pre-defined prior estimate of the copy-number values, and for subsequent iterations of the plurality of iterations, using the estimate of the copy-number values of the previous iteration of the plurality of iterations in the subsequent iteration of the plurality of iterations, until the estimate of the copy-number values converge.” (mathematical concept of calculating estimates of the copy number for the amplicon/region in the initial sample.)
	With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). 
Claim 1 recites the additional element in the preamble that is not an abstract idea: “generating, with a data processing unit, a coverage count for each sample and for each amplicon/region, via sequencing each amplicon/ region with a high throughput sequencer” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the judicial exception.  Data gathering does not impose any meaningful limitation on the judicial exception, or how the exception is performed.  Data gathering steps are not sufficient to integrate a judicial exception into a practical application. (MPEP 2106.05(g). The data gathering steps of claim 1 do not provide any additional limitations which provide a practical application or integration of the judicial exception.  To integrate a judicial exception into a practical application, the additional limitations must be specifically identified, and not merely instructions to apply the judicial exception.  The limitations must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 4 and 10-13, 15-18  have been analyzed.  Dependent claims 4 and 10-13, 15-18 are directed to further abstract limitations.  Further abstract limitations cannot provide an integration into a practical application of a judicial exception, as they are a part of that exception.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception. The preamble of claim 1 provides “the pool of DNA samples, enriched with a target-enrichment technology,” and “each enriched DNA sample is associated with a library of pooled fragments from a set of amplicons/regions.”  FROMER, as identified in the related Written Opinion for the parent application, provides the elements and the same steps for generating coverage counts of amplicons/ regions of genomic DNA using a high throughput sequencer. Amarasinghe (2013) provides next generation sequencing of samples which have been enriched by a target enrichment technology such as whole exome sequencing for the calculation of exon level coverage calculations.  Backenroth (2014) provides methods of analyzing next generation sequencing data from pooled samples enriched by whole exome sequencing, a target enrichment technology. Jiang (2015) similarly provides methods for analyzing data from samples of DNA which have been enriched by whole exome sequencing, then sequenced using next generation sequencing technology.  As such, Amarasinghe, Backenroth, Jiang and Fromer each provide that this data gathering element is routine, well understood and conventional in the art of bioinformatics and high throughput sequencing.  The specification also notes that the steps can be carried out using commercially available kit technology such as: Agilent SureSelect Target Enrichment system, Roche NimbleGen SeqCap EZ, Illumina Nextera Rapid Capture, Agilent Haloplex and Multiplicom MASTR, Illumina TruSeq, and Illumina MiSeq sequencers (p2). The elements provided in the preamble describe the source of the library containing pooled, enriched fragments and describe the goal of determining a CNV.  The data gathering or data generating step acts on those fragments performing high throughput sequencing.  High throughput sequencing is completely routine, conventional and well-understood in the arts of genetics and bioinformatics (see citations above).  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).  
	Dependent claims 4 and 10-13, 15-18 have been analyzed with respect to step 2B. Dependent claims 4 and 10-13, 15-18 each set forth additional abstract limitations.  Additional abstract limitations cannot provide significantly more than a judicial exception, as they are a part of that exception.
	Considering the additional limitations of data gathering, using a high throughput sequencing device, in combination with the abstract idea/ natural law as a whole does not provide any nonroutine or nonconventional step.  Generating or gathering the generated data, then acting upon the data is performed in a logical series of steps.  No additional limitations comprise steps which practically apply the final data obtained are present.  No additional limitations provide steps setting forth an inventive concept.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	Applicant’s amendments and arguments have been carefully considered, but are not persuasive.  
	With respect to applicant’s argument that any mathematical concept is merely incidental to the method- those arguments are not persuasive.  It is the very limitations identified as the mathematical concepts and/or mental steps which provide the alleged improvement.  Such steps cannot be deemed tangential to the performance of the method.  The independent claim only sets forth a single non-abstract limitation which was clearly identified as a routine, conventional and well understood step of sequencing a sample using a high throughput sequencer, and generating an initial coverage count.  This limitation is part of the data gathering elements which provide the data for carrying out the limitations identified as setting forth mathematical concepts, mental steps and a natural law.  Each other step makes specific data analysis steps of: normalizing the coverage count (using a pre-defined prior estimate or by determining the mean of all the coverage counts from the iterative analysis); selecting a set of reference samples with the closest normalized coverage count, and the number of samples selected is a function of the total number of samples, and smaller than the total number of samples; the determination of the “closest normalized coverage count” is made by calculating a distance metric, and sorting said samples from smallest to largest and selecting the references from the top of the list; estimating the copy number values for the samples and the references, and the estimation is made by calculating the CNV over a number of iterations.  Each bolded term is one related to a mathematical concept, or a mental step. Each of these steps are what are alleged to provide more accurate CNV data.  
	Applicant’s arguments with respect to the alleged improvement are not persuasive, as it is the very judicial exception which provides that improvement.  Assessing whether the judicial exception is practically applied depends on the additional limitations, and cannot be provided by the judicial exception alone.  
	The additional limitations are a high throughput sequencing device, and generating a coverage count for a sample by using the device to sequence samples.  The generation of the data for the judicial exception to act upon is not considered to provide a practical application of the judicial exception.  This type of step is extra-solution activity.  MPEP2106.05(g): “The term "extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim...”  In the claims, the high throughput sequencing device and data gathering steps do not affect how the steps of the abstract idea are performed, they provide the data which is acted upon by the abstract idea. The abstract idea can act on any dataset which comprises an initial coverage count of the fragments in the sample.
	Assessing whether the additional limitations provide an inventive concept is done by analyzing the additional limitations both individually and as a whole.  “[T]he judicial exception alone cannot provide the improvement.  The improvement can be provided by one or more additional elements.  In addition, the improvement can be provided by the additional elements in combination with the recited judicial exception.” MPEP 2106.05a.
	In claim 1, the additional limitations are the generation of the initial coverage count by sequencing samples using a high throughput sequencer, and are extra-solution activity gathering data upon which the judicial exception will act.  There is no non-routine element of the sequencing using a high throughput sequencing device.  There is no non-routine aspect of the samples provided in the preamble which are to be sequenced.  
	As set forth above, combining the routine, well understood and conventional limitations of using a high throughput sequencing device, and then generating a coverage count does not rise to the level of significantly more than the judicial exception.  The types of samples provided by the preamble, and the step of sequencing the samples and determining an initial coverage count were shown to be routine, well understood and conventional in the art by the citations listed above, and shown to use commercially available kit products.  Combining these additional limitations with the judicial exception does not provide an inventive concept as the same additional limitations have been routinely performed using the same devices to generate data which is then acted upon by the judicial exception. The steps carried out by the sequencing instrument produce the data required to carry out the judicial exception. No steps of the method provide a nonroutine combination of elements which might lend support to the argument of an improvement.  The additional limitations do not require a specific, nonroutine machine.  The additional limitations do not change any computer system, processor, or other computer related element.  When considered in combination with the judicial exception, the elements in order
provide no more than what is well-understood, routine, conventional activity in the field, and
append routine, conventional activities known to the industry, specified at a high level of
generality.
The improvement in the CNV data (carried out by the judicial exception) does not provide an improvement in the technology of sequencing, or the technology of determining a coverage count. The sequencing is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The improvement in the CNV data (carried out by the judicial exception) does not
require a non-conventional interaction with a specific element of a computer as was required in
Enfish. The improvement in the CNV data (carried out by the judicial exception) does not
improve the functionality of the computer itself. It does not improve a technology by enabling
the automation of a task which previously could not be performed as in McRo.
	Any improvement or non-routine step or nonconventional element cannot be found in the judicial exceptions alone. “An ‘inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).”
The improvement in the CNV coverage count data is not provided by the only other additional limitation, the routine, well-understood and conventional step of generating a coverage count by sequencing samples using high throughput sequencing devices.  
NOTE: this claim is largely a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the independent claim.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.

Claim Rejections - 35 USC § 101
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-13 and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FROMER. Applicant’s arguments will be addressed below.
	Fromer, M. et al. (2012) Discovery and Statistical Genotyping of Copy-Number 
Variation from Whole-Exome Sequencing Depth. The American Journal of Human Genetics 91:597-607, and supplemental material (cited on the PTO-1449).
	
	Fromer et al note in the abstract, that: “Sequencing of gene-coding regions (the exome) is increasingly used for studying human disease, for which copy-number variants (CNVs) are a critical genetic component. However, detecting copy number from exome sequencing is challenging because of the noncontiguous nature of the captured exons. This is compounded by the complex relationship between read depth (coverage count) and copy number; this results from biases in targeted genomic hybridization, sequence factors such as GC content, and batching of samples during collection and sequencing. We present a statistical tool (exome hidden Markov model [XHMM)]) that uses principal-component analysis (PCA) to normalize exome read depth and a hidden Markov model (HMM) to discover exon-resolution CNV and genotype variation across samples... With sensitivity similar to state-of-the-art methods, XHMM achieves higher specificity by assigning quality metrics to the CNV calls to filter out bad ones, as well as to statistically genotype the discovered CNV in all individuals, yielding a trio call set with Mendelian-inheritance properties highly consistent with expectation. We also show that XHMM breakpoint quality scores enable researchers to explicitly search for novel classes of structural variation. For example, we apply XHMM to extract those CNVs that are highly likely to disrupt (delete or duplicate) only a portion of a gene.”
Overall, Fromer provides methods of analyzing copy number variation in experiments which provide sequencing and coverage information from target enrichment experiments such as whole exome analysis. Fromer provides XHMM, “a statistical toolset for detecting exon-resolution CNVs from exome sequence data with a disease-motivated focus on rare events…XHMM extracts copy-number signal from noisy read depth … a principal-component analysis (PCA) on the sample-by-target-depth matrix by "rotating" the high-dimensional data to find the main modes in which depth varies across multiple samples and targets, and we removed the largest of such effects… After this, we used a hidden Markov model (HMM) to discover CNVs spanning adjacent targets, where depletion or enrichment in normalized read depth implies a deletion or duplication, respectively. Our model takes into account genome-wide CNV rates, length, and distance between exome targets. Next, we derived HMM-based quality scores that measure the certainty we have regarding a CNV, its breakpoints, not having a CNV, and other metrics .. which we implemented as a multisample quantitative genotyping module that estimates which samples show some (or no) evidence of a CNV discovered in another sample.” (p598)
	With respect to claim 1, Fromer obtained sequence read data, and an initial coverage count for the sequenced fragments.  The samples provided by Fromer have been enriched and pooled, then subjected to high throughput sequencing processes.  The enrichment is provided by Whole Exome sequencing processes as set forth in the introduction, and Figure 2, as well as the materials and methods, particularly “exome data sets used” section page 602.  These sequenced data sets are used to generate an initial coverage count/ read depth level for each fragment.  Both case (sample) and control (reference) sample sets are sequenced and used to determine the initial coverage count/ read depth.  In Fig 1, Fromer shows that the raw sequencing read data is used to calculate the initial coverage count/ read depth for each sequence. 
(Fig 1 legend: XHMM pipeline for discovery and genotyping of CNVs from Exome Read-Depth information. The XHMM framework starts with aligned exome read BAM files to 1) calculate depth of coverage (top left panel) 2) normalize read depth by using principal component analysis (PCA) (top right panel) 3) train and run a hidden Markov model (HMM) (bottom right panel) and 4) output CNV calls and genotype qualities for all samples (bottom left panel). P598)
	Fromer sets forth the “normalization” step of claim 1 at page 599: initially XHMM uses GATK to calculate raw depth of coverage values across the exome of each sample.  “PCA normalization of read depth” is performed after the raw coverage counts values are obtained and treated for quality issues, duplications, mapped to the reference to a particular quality threshold. “For each exon target, the depth of coverage values are averaged over its extent yielding a raw read-depth matrix of samples by targets.  The coverage count of a matrix entry is the mean number of reads covering each base in the corresponding target for a particular sequenced sample.”  This is performed on sample data and reference data.  
With respect to the selecting steps of claim 1, Fromer selects sets of reference coverage depth and copy number information.  The reference data provides the pre-defined prior estimate of the coverage count.  (P599 coverage: per-sample, per-target depth).  The XHMM calculates the relative variance of each component and removing the K components with a value of 0.7/ n or higher where n is the number of samples and 0.7 is a user tunable parameter.  To remove these K components we subtract them out from the matrix of all samples’ read depths R to obtain the normalized read depth matrix R’- [equation 1] where ci is the ith principle component of R to be normalized out of the depth signal.”  Higher variance is equivalent to higher distances from the sample coverage count, lower variance is equivalent to lower or smaller distances from the sample count.  “XHMM first transforms the PCA-normalized read depths (coverage counts) using a Z score calculation for each sample and reference.  The Z-scores are input for at 3-state HMM which takes into account exome-wide CNV rates, and length distributions as well as the distance between exome targets…in order to take into account the distance between targets in the exome we overlay onto the matrix in Table 1 a distance dependent exponential attenuation factor…” (pages 599-600).  See also Table 2.
	Fromer then estimates the copy number variations, based on the coverage information from the samples, and the coverage information of the references.  “To perform CNV discovery, XHMM makes copy-number calls by using the standard HMM Viterbi algorithm, which provides the most likely copy-number state given all of the sample's read-depth data (Figure 1, bottom left) and fixed HMM parameters.” (p600).
	HMM, XHMM each iterate their processes until a user defined metric is met.  
	As such, claim 1 is anticipated.
	With respect to claim 4, Fromer uses a variety of subsets of reference samples, and ultimately suggests using XHMM on at least 1000 targeted regions and 50 unrelated samples, for reference.  
	With respect to claim 10, Fromer provides SNP fraction and coverage in Fig 1, “CNV and genotypes”. Additionally the percentages of SNP fractions can indicate duplication.  (Table 2 and legend, and second column of p 600).
	With respect to claim 11, Fromer applies a principal component filter to the coverage count for each sample  each segment, and each reference. (Materials and methods, PCA normalization p599).
	With respect to claim 12, prior estimates of copy number values for each sample and each region are applied in the normalization. (Filter I: extreme targets and samples, p599)
	With respect to claim 13, reference samples were also selected on the same prior estimates.  (Filter I extreme targets and samples, p599). 
	With respect to claims 15-17, the various prior iterations can have changes in normalized coverage count, number of reference samples, or type of reference samples (Discovery: per-sample CNV detection with a HMM, p599-600, Results section, Discussion).
	With respect to claim 18, the number of references can equal a total number of samples (the 90 trio based cases) or the number of reference samples can be different from the total number of samples (the disease related samples, 50% case, 50% control.).
Applicant’s arguments.
	Applicant asserts that Fromer does not teach every limitation as now pending in the claims, but fails to specifically indicate what the differences are.  Merely asserting a difference without any discussion of the alleged differences is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631